DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Allowable Subject Matter
Claims 1-6, 9-11, 21-25 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1-6 and 9-11, the prior art record does not teach or fairly suggest an apparatus along with claim features “wherein the substrate comprises a first antenna section comprising a first plurality of radiating slots and a second antenna section comprising a second plurality of radiating slots, the first and second pluralities of radiating slots configured to radiate electromagnetic radiation from a radio frequency (RF) signal, wherein the substrate further comprises a first set of vias disposed at a boundary line between the first antenna section and the second antenna section, and a second set of vias arranged orthogonal to the first set of vias and along a periphery on each side of each of the first antenna section and the second antenna section, and wherein the first set of vias and the second set of vias form a rectangular waveguide caged by the first and second sets of vias on all sides of the rectangular waveguide; and a perception module configured to detect and identify a target in the surrounding environment from the radar data and to control the antenna module.” as recited in claim 1.
In regards to claims 21-23, the prior art record does not teach or fairly suggest an apparatus along with claim features “wherein the substrate comprises a first antenna section comprising a first plurality of radiating slots and a second antenna section comprising a second plurality of radiating slots, the first and second pluralities of radiating slots configured to radiate the transmission signal, wherein the substrate further comprises a first set of vias disposed at a boundary line between the first antenna section and the second antenna section, and a second set of vias arranged orthogonal to the first set of vias and along a periphery on each side of each of the first antenna section and the second antenna section, and wherein the first set of vias and the second set of vias form a rectangular waveguide caged by the first and second sets of vias on all sides of the rectangular waveguide” as recited in claim 21.
In regards to claims 24-25 and 27-29, the prior art record does not teach or fairly suggest an apparatus along with claim features “wherein the substrate further comprises a first antenna section comprising a first portion of the plurality of radiating slots and a second antenna section comprising a second portion of the plurality of radiating slots, wherein the substrate further comprises a first set of vias disposed at a boundary line between the first antenna section and the second antenna section, and a second set of vias arranged orthogonal to the first set of vias and along a periphery on each side of each of the first antenna section and the second antenna section, wherein the first set of vias and the second set of vias form a rectangular waveguide caged by the first and second sets of vias on all sides of the rectangular waveguide; ” as recited in claim 24.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art McCloskey et al [US 2016/0061935 A1] who teaches a vehicle receiving data from an external computing device indicative of at least one other vehicle in an environment of the vehicle. The vehicle 
The primary reason of allowance of the claims is improvement with wherein the substrate comprises a first antenna section comprising a first plurality of radiating slots and a second antenna section comprising a second plurality of radiating slots, the first and second pluralities of radiating slots configured to radiate electromagnetic radiation from a radio frequency (RF) signal, wherein the substrate further comprises a first set of vias disposed at a boundary line between the first antenna section and the second antenna section, and a second set of vias arranged orthogonal to the first set of vias and along a periphery on each side of each of the first antenna section and the second antenna section, and wherein the first set of vias and the second set of vias form a rectangular waveguide caged by the first and second sets of vias on all sides of the rectangular waveguide; and a perception module configured to detect and identify a target in the surrounding environment from the radar data and to control the antenna module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844